In an action, inter alia, to recover damages for the wrongful seizure of a motor vehicle, the defendants appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Nassau County (Burke, J.), entered October 17, 1991, as, upon an order of the same court dated September 20, 1991, granting that branch of the plaintiff’s motion which was for summary judgment awarding him compensatory damages, is in favor of the plaintiff and against the appellants in the principal sum of $17,100.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The plaintiff, in his motion papers, established his entitlement to compensatory damages, and, in response to the motion, the appellants submitted the bare affirmation of an attorney who demonstrated no personal knowledge of the transactions which formed the bases of the plaintiff’s various causes of action. The affirmation is without evidentiary value and thus unavailing (see, Zuckerman v City of New York, 49 NY2d 557, 563; Romano v St. Vincent's Med. Ctr., 178 AD2d 467, 470).
The appellants’ remaining contention is without merit. Thompson, J. P., Sullivan, Miller and Santucci, JJ., concur.